Citation Nr: 1019583	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  98-04 204	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether the Veteran's claim for a rating in excess of 60 
percent from May 3, 1999, for residuals of trauma to the left 
knee should be referred to the VA Central Office for 
consideration of an extraschedular evaluation.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1969.

By a February 2007 decision, the Board denied the appellant's 
claim for a rating in excess of 60 percent from May 3, 1999, 
for residuals of trauma to the left knee.  The Board's 
decision included a determination that referral to the VA 
Central Office for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321 was not warranted.  The 
Veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a March 2009 Memorandum Decision, the Court let stand the 
Board's decision that a schedular rating higher than 60 
percent for the Veteran's left knee injury was not warranted.  
The Court found, however, that the Board had not adequately 
explained the reasoning behind its decision that 
extraschedular consideration was not warranted, necessitating 
a remand of the extraschedular issue.  (The Court referred to 
the Board's decision on appeal as a June 19, 2006, decision, 
but the Board believes that it was a February 2007 decision 
that was the subject of the appeal.  The only document of 
record that is dated June 19, 2006, is a supplemental 
statement of the case (SSOC).)  The Board therefore has 
characterized the only remaining issue on appeal as set forth 
on the title page.  

Specifically, the Court noted that the Board had failed to 
explain how much time the Veteran lost from work due to this 
service-connected disability, and noted that the record 
reflects that the Veteran missed some 30 days of work in a 
single, nine-month school year.  

Because there was no information in the record supporting the 
Veteran's statement to a VA examiner in April 2006 that he 
had called in sick "almost one month in the past year," and 
because the Board could not adequately address the issue 
remanded by the Court without evidence reflecting the amount 
of work missed due specifically to the Veteran's left knee 
disability, the Board remanded in order to obtain that 
information.  

The Board also notes that VA was notified in July 2009 by the 
attorney who had been representing the Veteran in this appeal 
that he had withdrawn as the Veteran's representative.  That 
notification letter indicated that a copy had been sent to 
the Veteran.  The record does not indicate that the Veteran 
has appointed a successor representative.  On remand, the 
agency of original jurisdiction (AOJ) was asked to inquire of 
the Veteran as to whether or not he wishes other 
representation in this appeal.  The AOJ made such a request 
to the Veteran in November 2009, but to date no response has 
been received.  The Board has determined that the notice to 
the Veteran was sent to the last address that he provided VA.  
Since the Veteran has chosen to not reply to this inquiry, 
the Board assumes that he does not wish to be represented.  

The Veterans Law Judge (VLJ) who conducted the Veteran's 
Board hearing in June 2000 is no longer employed by the 
Board.  The law requires that the VLJ who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2009).  Although the Board can make a decision on the 
appellate record without conducting another hearing, on 
remand the AOJ was asked to ask the Veteran whether he would 
like to testify at another hearing before a new VLJ who would 
then participate in the Board's decision.  38 C.F.R. § 20.717 
(2009).  To date, no response has been received from the 
Veteran.  Since the Veteran has evidently elected to not 
respond to the request as to whether he wishes another 
hearing, the Board must assume that he does not wish another 
hearing before a different Board member.  


FINDING OF FACT

The evidence of record does not suggest an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.


CONCLUSION OF LAW

Referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 3.321(b) 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003, and January and March 2006.  Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  As noted in the Introduction, the Veteran 
was advised by letter, in November 2009, of additional 
evidence necessary to substantiate the contention that 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is warranted.  
That notice also requested that he identify any additional 
medical records related to his claimed conditions.  As noted 
above, to date no response has been received from the 
Veteran.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and multiple 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet. 

As noted in the introduction, the only issue before the Board 
is whether the Veteran's claim for a rating in excess of 60 
percent from May 3, 1999, for residuals of trauma to the left 
knee, should be referred to the VA Central Office for 
consideration of an extraschedular evaluation.  

The Veteran injured his left knee playing football in 
service.  In addition to being separately compensated for 
three other disabilities related to his in-service knee 
injury, the Veteran's specific left knee disability that is 
the subject of the present claim has been rated as being 60 
percent disabling, which is the highest rating available for 
a disability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-63.  Even if the rating criteria used for 
evaluating an amputation of the leg were to be used, the 
highest rating available is 60 percent for an amputation at 
the middle or lower third of the thigh.  38 C.F.R. § 4.71a, 
Diagnostic Code 5163.    

The VA rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155, 38 C.F.R. § 3.321(b).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits, or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The Board finds, however, that the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  Id.  The current evidence of 
record does not demonstrate that the veteran's service-
connected disability has resulted in frequent periods of 
hospitalization or in marked interference with employment due 
exclusively to the veteran's service-connected disability.  
Id.  

The report of a May 1999 VA examination noted that the 
Veteran stated that he believed that he had been terminated 
from a maintenance job at a university because of his joint 
pain, and that he was refused another maintenance job because 
of his knee condition.  There is no evidence of record, other 
than the Veteran's own statement of belief, that his left 
knee disability caused termination or refusal of employment.  
Significantly, that same examination report noted that the 
Veteran was working full-time in a job with the Milwaukee 
school system that required some sitting and some walking.  
It was noted that the job did not require him to lift, run, 
or climb.  

A treatment note two months later noted that the Veteran 
complained of left knee pain, and that he had declined 
surgical options, stating that he would wait until his leg 
bothered him more.  The report of an April 2006 VA 
examination noted that the Veteran was not seeing a physician 
or taking physical therapy or prescription medications for 
his left knee disability.  He did report, however, that he 
had called in sick almost one month in the previous year, 
though it was not stated specifically that this was related 
to his service-connected left knee disability.  As noted 
above, the Veteran has not responded to a request that he 
provide specific information to document his absences.  
Without the Veteran's cooperation, the Board is powerless to 
obtain the additional information sought on remand, and must 
decide the issue on the basis of the record as it exists.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to 
assist is not a one-way street; a veteran cannot passively 
wait for help where he may or should have information 
essential in obtaining evidence); cf., 38 C.F.R. § 3.655(b) 
(supporting the proposition that when a claimant fails to 
cooperate in gathering evidence in support of his claim, the 
claim is to be decided on the evidence of record).  

Notwithstanding the Veteran's contention that he had called 
in sick almost one month in a year's time, the Board notes 
that the April 2006 examiner noted that the Veteran reported 
that he had been working for the past 20 years as a teacher, 
and that that work involved both standing and sitting.  He 
reportedly could walk one to two blocks, could drive an 
automobile, provided he could take periodic breaks, and could 
cut the grass and shovel snow, albeit with some difficulty.  
He denied any difficulty with activities of daily living or 
ambulation.  Thus it is evident from the Veteran's own report 
that, while his left knee disability has imposed limitations, 
there is no evidence that these limitations are not 
anticipated by the VA rating criteria.  (Rating criteria 
contemplate limitation of motion, which allows for functional 
losses such as pain.  38 C.F.R. §§ 4.40, 4.45, 4.71a (2009).  
The criteria also allow for ankylosis, with 60 percent being 
the highest schedular rating.  Id.)  Subsequent treatment 
notes indicate complaints related to the Veteran's right knee 
that were associated with gout, but there are no treatment 
notes related to the left knee.  

It is undisputed that the veteran's left knee disability has 
an adverse effect on employment.  In a recent decision, the 
Court cited with approval a VA General Council Opinion that 
states that, if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.   Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the rating criteria reasonably 
describe limitations imposed by the Veteran's left knee 
disability.  In fact, application of these rating criteria 
have been most liberally construed in their application to 
the Veteran's left knee disability.  For example, the April 
2006 VA examination revealed that the Veteran could extend 
his left knee to only 20 degrees, which, under Diagnostic 
Code 5260 would warrant only a 30 percent rating.  He could 
flex the left knee to 30 degrees, which would warrant only a 
20 percent rating under Diagnostic Code 5261.  Combined, 
these two limitations would warrant less than the 60 percent 
already assigned.  38 C.F.R. § 4.25 (2009).  Moreover, 
regulations require that the rating for disability of an 
extremity is not to exceed the rating for amputation at an 
elective level, in this case 60 percent for amputation at the 
middle to lower third of the thigh.  38 C.F.R. § 4.68 (2009).  

Given that the Veteran has not required recurring treatment 
or physical therapy or any other problem that would adversely 
affect him beyond the functional losses already contemplated 
by the rating schedule, and because his assertion of missing 
a month of work is unsupported, the Board finds that a remand 
to the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
required.  Id.  




ORDER

Referral of the Veteran's claim for a rating in excess of 60 
percent from May 3, 1999, for residuals of trauma to the left 
knee to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted; the appeal of 
this issue is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


